          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 La’Ketra Washington,

                        Plaintiff,     Case No. 1:18-cv-03731

 v.                                    Michael L. Brown
                                       United States District Judge
 Skechers USA, Inc. and Daniel
 Siegel,

                        Defendants.

 ________________________________/

                         OPINION & ORDER

      Plaintiff La’Ketra Washington moves to remand this action to state

court. (Dkt. 12.) Defendants Skechers USA, Inc. and Daniel Siegel

oppose her motion. (Dkt. 16.) Because the Court lacks subject matter

jurisdiction, the Court grants Plaintiff’s motion.

I.    Background

      Plaintiff managed a Skechers store in Atlanta, Georgia. (Dkt. 1-1

¶ 1.) Defendant Siegel was her supervisor. (Id. ¶ 2.) After an internal

investigation, Defendant Skechers fired her for alleged theft of sales

commissions. (Id. ¶ 24.) It also reported her to local police, leading to
her arrest and prosecution. (Id. ¶¶ 33–34.) Plaintiff claims that she was

“prosecuted based on the false accusations of Skechers and Seigel.” (Id.

¶ 34.) Plaintiff also alleges that Defendant Siegel (and others) told people

outside the company that Skechers fired her for theft and law

enforcement was prosecuting her. (Id. ¶ 32.) Plaintiff claims that Siegel

testified against her at trial and a jury acquitted her of all charges. (Id.

¶ 34.)

     Plaintiff sued Skechers for libel and slander in the State Court of

DeKalb County, Georgia. See Complaint, Washington v. Skechers USA,

Inc., No. 18A68441 (State Court of DeKalb Cty. Ga. Mar. 12, 2018) (No.

1). Skechers removed that action to federal court based on diversity of

citizenship. Notice of Removal with Complaint, Washington v. Skechers

USA, Inc., No. 1:18-cv-01561 (N.D. Ga. Apr. 11, 2018), ECF No. 1

(“Washington I”). Plaintiff voluntarily dismissed the action five days

later. Washington I, ECF No. 5.

     In July 2018, Plaintiff filed this case, again in state court. (Dkt.

1-1.) This time, Plaintiff named both Skechers and Siegel as defendants.

She made no allegations about her or Defendant Siegel’s citizenship.

Defendants, however, assert that both Plaintiff and Defendant Siegel are



                                     2
citizens of Georgia. (Dkt. 1 ¶¶ 4–5.) Skechers, however, is a Delaware

corporation with its principal place of business in California. (Id. ¶ 6.)

In August 2018, Defendants removed the action to federal court,

asserting that Plaintiff fraudulently joined Defendant Siegel in this

action to destroy diversity of citizenship. (Id. ¶¶ 13–16.)

        In August 2018, Defendants moved to dismiss Plaintiff’s complaint

for failure to state a claim. (Dkt. 7.) Plaintiff then moved to remand this

action to state court and also filed an amended complaint. (Dkts. 12, 13.)

The Court stayed Defendants’ time for responding to the amended

complaint pending its ruling on Plaintiff’s motion to remand. (Dkt. 11 at

1–2.)

II.     Legal Standard

        Removal from state to federal court is proper if the federal court has

original jurisdiction over the action. See 28 U.S.C. § 1441. Aside from

cases arising out of the Constitution or laws of the United States, district

courts have diversity jurisdiction over civil actions between citizens of

different states with an amount in controversy exceeding $75,000. See

28 U.S.C. § 1332(a)(1). Diversity jurisdiction requires complete diversity,

meaning “the citizenship of every plaintiff must be diverse from the



                                       3
citizenship of every defendant.” Legg v. Wyeth, 428 F.3d 1317, 1320 n.2

(11th Cir. 2005). When a party removes a case on diversity jurisdiction,

a federal court must remand the action if there is not complete diversity

between the parties. See Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332

(11th Cir. 2011) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267

(1806)).

     A district court should look at the case at the time of removal to

determine whether it has subject matter jurisdiction. See Pintando v.

Miami–Dade Hous. Agency, 501 F.3d 1241, 1244 n.2 (11th Cir. 2007); see

also Leonard v. Enter. Rent A Car, 279 F.3d 967, 972 (11th Cir. 2002). As

a result, this Court assesses jurisdiction at the time of and based on the

original complaint, not the amended complaint.

III. Analysis

     Plaintiff claims this Court lacks jurisdiction because both she and

Defendant Siegel reside in Georgia. (Dkt. 12 at 1.) Defendants counter

that Plaintiff fraudulently joined Defendant Siegel purely to defeat

diversity jurisdiction. (Dkt. 16 at 1.)

     Under Eleventh Circuit precedent, the removing defendant has the

“heavy” burden of establishing fraudulent joinder by clear and convincing



                                     4
evidence. See Stillwell, 663 F.3d at 1332. Fraudulent joinder generally

arises when “there is no possibility that the plaintiff can prove a cause of

action against the resident (non-diverse) defendant” or “there is outright

fraud in the plaintiff’s pleading of jurisdictional facts.” Triggs v. John

Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Defendants do

not argue the second scenario but concentrate on the first — arguing

Plaintiff’s allegation against Defendant Siegel cannot state a claim,

making his joinder fraudulent.1

      In considering whether to remand a case, the district court “must

evaluate the factual allegations in the light most favorable to the plaintiff

and must resolve any uncertainties about state substantive law in favor

of the plaintiff.” Stillwell, 663 F.3d at 1333. “If there is even a possibility

that a state court would find that the complaint states a cause of action

against any one of the resident defendants, the federal court must find

that joinder was proper and remand the case to the state court.” Taylor



1 Joinder may also be fraudulent “where a diverse defendant is joined
with a nondiverse defendant as to whom there is no joint, several or
alternative liability and where the claim against the diverse defendant
has no real connection to the claim against the nondiverse defendant.”
Triggs, 154 F.3d 1287. Again, Defendants make no such allegation here.



                                      5
Newman Cabinetry, Inc. v. Classic Soft Trim, Inc., 436 F. App’x 888, 890

(11th Cir. 2011) (citing Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir.

1997)). Federal courts apply state substantive law when considering

cases that arise under their diversity jurisdiction. See Royalty Network,

Inc. v. Harris, 756 F.3d 1351, 1357 (11th Cir. 2014). Georgia law thus

applies here.

     In making this assessment, the federal court “must necessarily look

to the pleading standards applicable in state court, not the plausibility

pleading standards prevailing in federal court.” Ullah v. BAC Home

Loans Servicing LP, 538 F. App’x 844, 846 (11th Cir. 2013) (quoting

Stillwell, 663 F.3d at 1334). “The pleading standard in Georgia is lower

than the standard applicable to a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6).” Id. (citing Stillwell, 663 F.3d at 1334 n.3.).

“Under Georgia law, fair notice of the nature of the claim is all that is

required, and the elements of most claims can be pled in general terms.”

Id. (citing Bush v. Bank of N.Y. Mellon, 720 S.E.2d 370, 374 (Ga. Ct. App.

2011)). Pleading conclusions, rather than facts, may be enough to state

a claim for relief. See Stillwell, 663 F.3d at 1334; see also Ledford v.

Meyer, 290 S.E.2d 908, 909–10 (Ga. 1982) (holding that under the notice



                                     6
theory of pleading adopted in Georgia “it is immaterial whether a

pleading states ‘conclusions’ or ‘facts’ as long as fair notice is given”).

      Georgia courts find a plaintiff has failed to state a claim against a

party on which relief can be granted only when “(1) the allegations of the

complaint disclose with certainty that the claimant would not be entitled

to relief under any state of provable facts asserted in support thereof; and

(2) the movant establishes that the claimant could not possibly introduce

evidence within the framework of the complaint sufficient to warrant a

grant of the relief sought.” Sherman v. Fulton Cty. Bd. of Assessors, 701

S.E.2d 472, 474 (Ga. 2010) (internal quotation marks omitted) (quoting

Southstar Energy Serv. v. Ellison, 691 S.E.2d 203, 204 (Ga. 2010)).

Whether Plaintiff fraudulently joined Defendant Siegel thus depends on

whether a state court could possibly find that Plaintiff has sufficiently

alleged a claim against Defendant Siegel under Georgia’s notice-pleading

standards. See Stillwell, 663 F.3d at 1334–35 (“[I]t is, at the very least,

possible that a Georgia state court would conclude that Stillwell’s

allegations against Edwards satisfied [Georgia’s notice-pleading]

standard.”).




                                      7
     A.    Libel and slander

     Plaintiff asserts claims of slander and libel against Defendant

Siegel (and Defendant Skechers). Defendants argue these claims are

barred by Georgia’s statute of limitations and fail as a matter of law —

thus preventing them from supporting Defendant Siegel’s proper joinder.

     Under Georgia law, libel, or written defamation, is a false and

malicious defamation expressed in print, writing, pictures, or signs that

tends to injure the reputation of the person and exposes her to public

hatred, contempt, or ridicule. See GA. CODE ANN. § 51-5-1. A libelous

statement is published as soon as one person communicates it to any

person other than the party libeled.     § 51-5-3.   Georgia law defines

slander, or oral defamation, as (1) imputing to another a crime

punishable by law; (2) charging a person with having a contagious

disorder or being guilty of a debasing act that may exclude him from

society; (3) making charges against another about his trade, office, or

profession, calculated to injure him therin; or (4) uttering any

disparaging words productive of special damage that flows naturally

therefrom. § 51-5-4. Under Georgia law, “when the claim alleged is a

traditionally disfavored cause of action, such as malicious prosecution,



                                   8
libel, and slander, the courts tend to construe the complaint by a

somewhat stricter standard.”      Willis v. United Family Life Ins., 487

S.E.2d 376, 379 (Ga. Ct. App. 1997).

     Libel and slander claims have a one-year statute of limitations

under Georgia law. See GA. CODE ANN. § 9-3-33; see also Lee v. Gore, 472

S.E.2d 164, 168 (Ga. Ct. App. 1996). A statute of limitations bar is an

affirmative defense, and a plaintiff need not negate affirmative defenses

in her complaint. La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845

(11th Cir. 2004) (quoting Tregenza v. Great Am. Comm’rs Co., 12 F.3d

717, 718 (7th Cir. 1993)). Thus, for the Court to find there is no possibility

Plaintiff can prevail on her defamation claims, the complaint must show

that the statute of limitations has run. See id. (discussing dismissal

under Rule 12(b)(6), rather than Georgia law); see also Pintando, 501

F.3d at 1244 n.2.2


2
   Georgia’s renewal statute “permits a plaintiff to dismiss and
recommence a suit within the original applicable period of limitation or
within six months after the dismissal, whichever is later.” Auto-Owners
Ins. Co. v. Hale Haven Props., LLC, 815 S.E.2d 574, 580 (Ga. Ct. App.
2018) (quoting Ward v. Dodson, 569 S.E.2d 554, 556 (Ga. Ct. App. 2002)
(citations and punctuation omitted)); see also GA. CODE ANN. § 9-2-61(a).
“[I]f the statute of limitation has expired, the plaintiff is limited to suing
the same defendants under the same theories of recovery.” Auto-Owners


                                      9
     Plaintiff alleges that Defendants communicated false statements

about her and falsely alleged that she committed a crime and violated

company policies. (Dkt. 1-1 ¶¶ 40, 46.) Plaintiff does not explicitly state

the date on which she claims Defendant Siegel made the statements at

issue in Counts I and II. She does, however, allege that Matt Yount,

Skechers’s East Coast Regional Loss Prevention Manager, and Kate

Crumbley, its Regional Employee Relations Manager, interviewed her

and terminated her employment in March 2017. (Id. ¶¶ 7–8, 24.) She

also alleges that Mr. Yount, with Defendant Siegel’s support and

assistance, reported her alleged acts of theft to the Dunwoody police

orally and in writing. (Id. ¶¶ 26–29.) Plaintiff alleges that Defendant

Siegel told other people the false information that she had been indicted

and fired for committing theft a few days after her termination. (Id.

¶ 32.) She also alleges that law enforcement prosecuted her based on

Defendant Siegel’s false accusations, including those he made while




Ins. Co., 815 S.E.2d at 580. “The renewal statute may not be used to
suspend the running of the statute of limitation as to defendants different
from those originally sued.” Id. Because Plaintiff did not sue Defendant
Siegel in the prior litigation, Washington I, the renewal statute does not
apply to her claims against Defendant Siegel.


                                    10
testifying during her criminal trial in March 2018. (Dkts. 1-1 ¶¶ 34, 37;

16-2 at 2.)     Thus, Plaintiff alleged that Defendant Siegel made

defamatory statements about her to others around March 2017 (when

she was terminated from Skechers and arrested) and in March 2018

(when he testified during her trial). Georgia law required her to bring

any slander or libel claims for this conduct by March 2018 and March

2019 respectively.

     Plaintiff filed this complaint on July 5, 2018. Any slander or libel

claims against Defendant Siegel arising from his alleged statements and

writings at the time of her termination are thus barred by the statute of

limitations.   Any slander claims arising from his alleged statements

during her trial, however, are not.

     Defendants argue that Defendant Siegel cannot be liable for

statements he made during the trial because Georgia law provides an

absolute privilege for such testimony. (Dkt. 16 at 12 (citing Renton v.

Watson, 739 S.E.2d 19, 24–25 (Ga. Ct. App. 2013); GA. CODE ANN. § 51-5-

8).) Georgia law recognizes two kinds of privileged communications,

absolute and conditional. See Saye v. Deloitte & Touche, LLP, 670 S.E.2d

818, 821 (Ga. Ct. App. 2009) (citing GA. CODE ANN. §§ 51-5-7, 51-5-8, 51-



                                      11
5-9). “[C]ommunications which are afforded an absolute privilege cannot

form the basis of a defamation action, regardless of the falsity of the

statements or the speaker’s malicious intent; conditionally privileged

statements, on the other hand, are actionable upon a showing of malice.”

Id.; see also Wertz v. Allen, 721 S.E.2d 122, 126 (Ga. Ct. App. 2011).

     Under Georgia law, allegations in judicial proceedings are

privileged.    Such statements cannot spark defamation liability

“[h]owever false and malicious such charges, allegations, and averments

may be. GA. CODE ANN. § 51-5-8; see also Stewart v. Walton, 326 S.E.2d

738, 739 (Ga. 1985). Georgia courts interpreted section 51-5-8 “to include

‘official court documents’ and acts of ‘legal process.’ ” Renton, 739 S.E.2d

at 24 (citing Williams v. Stepler, 490 S.E.2d 167, 172 (Ga. Ct. App. 1997)).

They have also afforded an absolute privilege to testimony made in court

in response to questions posed by the trial court or counsel. See Renton,

739 S.E.2d at 25; see also Rivers v. Goodson, 373 S.E.2d 843, 844 (Ga. Ct.

App. 1988) (“Witnesses who testify in judicial proceedings are absolutely

privileged against defamation actions arising out of their responsive

testimony.”); Gallaher v. Teeple, 357 S.E.2d 808, 812 (Ga. Ct. App. 1987)

(“No actionable liability attaches to a witness for any statement in his



                                    12
testimony (no matter how false or malicious it may be), unless the

witness, without being asked, volunteers a false and malicious

defamatory statement which is not pertinent.”).

     Defendants attached the transcript from Plaintiff’s trial as an

exhibit to their brief in opposition to Plaintiff’s motion to remand.3 (Dkt.

16-2.) It shows that Defendant Siegel simply answered questions posed

to him by the prosecuting attorney and Plaintiff’s defense attorney. He

never — without being asked — volunteered any information. Plaintiff

identifies no unsolicited allegedly defamatory statements he made



3 Defendants request that the Court take judicial notice of the Dunwoody
Police Department’s Incident/Investigative Report about Skechers’s
claims against Plaintiff (Dkt. 16-1) and the transcript from Plaintiff’s
criminal trial in the State Court of DeKalb County, Georgia (Dkt. 16-2).
Courts may take judicial notice of facts not subject to reasonable dispute
if those facts can be accurately determined from sources whose accuracy
cannot reasonably be questioned. FED. R. EVID. 201(b). State court
litigation documents are the type of documents whose accuracy cannot
reasonably be questioned and thus are subject to judicial notice. See U.S.
ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 n.4 (11th Cir. 2015)
(“Courts may take judicial notice of publicly filed documents, such as
those in state court litigation . . . .”). Here, the accuracy of the Dunwoody
Police and state court records is not subject to reasonable dispute and
Plaintiff has had an opportunity to challenge the propriety of the Court
considering these documents in her reply in support of her motion to
remand. See FED. R. EVID. 201(e). The Court thus takes judicial notice
of these records under Rule 201(b) to adjudicate Plaintiff’s motion to
remand.


                                     13
during the trial. She simply alleges that he provided false information

in court. (Dkt. 1-1 ¶ 34.) Defendant Siegel spoke about Plaintiff during

the criminal proceedings in response to questions from counsel. (Dkt. 16-

2 at 95–133.)    Georgia law provides an absolute privilege for those

statements. Plaintiff thus fails to state a claim for slander or libel against

Defendant Siegel in her original complaint.

     In her amended complaint, however, Plaintiff alleges that following

her termination, she learned that Defendant Siegel communicated to

other people outside Skechers that the company had terminated her for

theft and law enforcement was prosecuting her.              (Dkt. 13 ¶ 32.)

Specifically, she alleges that in July 2017 a former Skechers employee

informed her that Defendant Siegel reported to others that she had

committed theft. (Id.) Plaintiff’s claims based on statements Defendant

Siegel made to third parties after July 5, 2017, would not be barred by

the statute of limitations.     The Court, however, must examine the

complaint at the time of removal in its analysis of Plaintiff’s motion to

remand. Those allegations are not in the original complaint.

     The libelous and slanderous statements allegedly made by

Defendant Seigel and identified in the original complaint were either



                                     14
published/made outside the statute of limitations or are absolutely

privileged under Georgia law. No Georgia state court could possibly find

that Plaintiff’s original complaint states claim of slander or libel against

Defendant Siegel.

     B.    False and malicious prosecution

     Plaintiff also sued Defendant Siegel for malicious prosecution.

Defendants argue this claim fails because he instigated no criminal

proceedings against Plaintiff. (Dkt. 16 at 3.)

     “In order to state a claim for malicious prosecution in Georgia, a

plaintiff must show ‘(1) prosecution for a criminal offense; (2) instigated

without probable cause; (3) with malice; (4) under a valid warrant,

accusation or summons; (5) which has terminated favorably to the

plaintiff; and (6) has caused damage to the plaintiff.’ ” Barnette v. Coastal

Hematology & Oncology, P.C., 670 S.E.2d 217, 220 (Ga. Ct. App. 2008)

(quoting Wal–Mart Stores v. Blackford, 449 S.E.2d 293, 294 (Ga. 1994));

see also GA. CODE ANN. § 51-7-40; Reid v. Waste Indus. USA, Inc., 812

S.E.2d 582, 587 (Ga. Ct. App. 2018).        Thus, “[t]he gravamen of the

complaint is the absence of probable cause on the part of the person

instituting the prosecution.” Barnette, 670 S.E.2d at 220 (quoting Wal–



                                     15
Mart Stores, 449 S.E.2d at 294). “[M]alice may be inferred where the

defendant makes a false statement to police for the purpose of achieving

some personal goal, such as revenge or the collection of a debt.”

McKissick v. S.O.A., Inc., 684 S.E.2d 24, 29 (Ga. Ct. App. 2009). The

Georgia Court of Appeals has explained:

     [T]he law draws a fine line of demarcation between cases
     where a party directly or indirectly urges a law enforcement
     official to begin criminal proceedings and cases where a party
     merely relays facts to an official who then makes an
     independent decision to arrest or prosecute. In the former
     case, there is potential liability for malicious prosecution,
     whereas in the latter case there is none. It is clear, though,
     that initiation of the criminal action need not be expressly
     directed by the party to be held liable. A distinction must be
     drawn, then, between actually instigating or procuring the
     institution of criminal proceedings, and merely providing
     information to a law enforcement official without in any way
     attempting to influence his judgment. A person may be held
     liable for malicious prosecution when he provides information
     to an investigating officer that he knows to be false, and in
     doing so unduly influences the authorities to take the
     complained of actions.

Turnage v. Kasper, 704 S.E.2d 842, 850–51 (Ga. Ct. App. 2010) (quotation

marks and citations omitted).

     Plaintiff alleges in her first complaint that Defendants instigated

and maintained a criminal action against her without probable cause,

with malice, and under a valid warrant. (Dkt. 1-1 ¶¶ 52–53.) She alleges



                                  16
that Defendant Siegel supported and assisted Mr. Yount in reporting

allegations about Plaintiff’s acts of theft to the Dunwoody police and that

Defendants concealed facts, destroyed exculpatory documents, and

“failed to make a fair, full, and complete statements of the facts as they

existed.” (Id. ¶¶ 29, 54.) Plaintiff alleges that she was arrested, jailed,

prosecuted based on Defendant Siegel’s and Defendant Skecher’s false

accusations, and eventually declared not guilty and acquitted of all

charges.   (Id. ¶¶ 33–34.)   She also alleges that the criminal action

terminated in her favor and she seeks damages, including compensatory

and punitive damages. (Id. ¶¶ 54–55.) Thus, Plaintiff has pleaded all

the elements of a malicious prosecution claim under Georgia law.

     Defendants argue Defendant Siegel did not lead the investigation

against Plaintiff and that only Mr. Yount reported the matter to the

authorities. (Dkt. 16 at 14–16.) Defendants also cite a police report to

argue that the police did not credit the allegedly false information

Defendant Siegel told Mr. Yount and took “into account Plaintiff’s own

version of events.” (Id. at 16 (quoting Dkt. 16-1 at 4).) Despite these

arguments, it is still possible that a state court could find Plaintiff’s

original complaint states a claim for malicious prosecution against



                                    17
Defendant Siegel.     And although the Dunwoody Police Department

officer examined the records from Plaintiff’s purchases, his report does

not show that he spoke to Plaintiff or otherwise learned of her version of

events. (Dkt. 16-1 at 4–5.)

     Defendants also argue that law enforcement exercised its

independent judgment by declining to prosecute Plaintiff for certain

conduct Mr. Yount reported. Plaintiff’s allegations in the complaint and

the police report contradict this argument.

     Plaintiff alleges that Mr. Yount told the Dunwoody police that she

had committed many acts of theft by deception. (Dkt. 1-1 ¶ 27.) She

alleges that Defendant Siegel assisted and supported Mr. Yount in

making that report. (Id. ¶ 29.) According to the police officer’s report,

Mr. Yount said that Plaintiff “had committed numerous acts of theft by

deception which resulted in a loss.”      (Dkt. 16-1 at 4.)     The officer

concluded that “[b]ased on these deceptive practices and Mr. Yount’s

expressed interest in pursuing this case, [he] applied for a warrant for Ms.

Washington for theft by deception.” (Id. at 5 (emphasis added).) “[A]

defendant may successfully defend against a claim of malicious

prosecution when the arresting officer provides an uncontroverted



                                    18
affidavit that the decision to arrest plaintiff was made solely by him in

the exercise of his professional judgment and independently of any

exhortations by the defendants.” Barnette, 670 S.E.2d at 221 (quotation

marks and citations omitted). But that is not the case here. The officer

admits that he acted — in part — on Defendant Siegel’s exhortations.

      Defendants also argue that Defendant Siegel did not act with

malice. (Dkt. 16 at 21–22.) In the context of malicious prosecution,

“[m]alice consists in personal spite or in a general disregard of the right

consideration of mankind, directed by chance against the individual

injured.” Vojnovic v. Brants, 612 S.E.2d 621, 624–25 (Ga. Ct. App. 2005)

(quoting Ashmore v. Foster, 561 S.E.2d 228, 231 (Ga. Ct. App. 2002)).

“[M]alice may be inferred in the absence of probable cause.” Id. Courts

may find “no probable cause exists if a defendant knew that the facts

stated to the law enforcement official were false or if he failed to make a

fair, full, and complete statement of the facts as they existed, or if he

concealed facts.” Reid, 812 S.E.2d at 588 (quoting McKissick, 684 S.E.2d

at 28).

      In her original complaint, Plaintiff asserts that Defendants (which

include Defendant Siegel) instigated a criminal action against her



                                    19
without probable cause and with malice. (Dkt. 1-1 ¶ 52.) She asserts

that “Defendants knew that the facts stated to the law enforcement

official were false and failed to make a fair, full, and complete statement

of the facts as they existed.” (Id. ¶ 54.) She alleges that “Defendants

concealed facts and destroyed exculpatory documents.” (Id.) Plaintiff

alleges that Defendant Siegel knew she was buying items online and

returning them at her home store for an employee discount, but he never

said the practice was against company policy. (Id. ¶ 20–21.) She also

alleges that Defendant Siegel supported and assisted Mr. Yount in

reporting her actions to the Dunwoody Police Department. (Id. ¶ 29.)

Under these circumstances, it is possible that a state court could find that

the complaint alleges Defendant Siegel acted maliciously and without

probable cause. Cf. Vojnovic, 612 S.E.2d at 625 (finding jury may find

malice and lack of probable cause where plaintiff presented evidence that

defendant authorized plaintiff’s actions then reported plaintiff to the

police).

      A Georgia state court would likely conclude that Plaintiff’s

allegations of malicious prosecution against Defendant Siegel satisfy

Georgia’s notice-pleading standard. See Stillwell, 663 F.3d at 1334–35.



                                    20
The sufficiency of these allegations prevent Defendants from succeeding

on their fraudulent joinder claim.        C.f. Triggs, 154 F.3d at 1287

(explaining fraudulent joinder arises when “there is no possibility that

the plaintiff can prove a cause of action against the resident (non-diverse)

defendant”).

     C.    Intentional infliction of emotional distress

     Plaintiff also sued Defendant Siegel for intentional infliction of

emotional distress. (Dkt. 1-1 ¶¶ 57–58.) Defendants argue that this

claim fails because the underlying slander and malicious prosecution

claims lack merit. (Dkt. 16 at 2.)

     “Four elements must be present to support a claim of intentional

infliction of emotional distress: (1) [t]he conduct must be intentional or

reckless; (2) the conduct must be extreme and outrageous; (3) there must

be a causal connection between the wrongful conduct and the emotional

distress; and (4) the emotional distress must be severe.” Reid, 812 S.E.2d

at 589 (quoting Sevcech v. Ingles Mkts., 474 S.E.2d 4, 7 (Ga. Ct. App.

1996)) (alterations in original). “When evaluating whether the objected-

to conduct can reasonably be characterized as outrageous or egregious, a

jury may consider evidence of a defendant’s malicious purpose or wanton



                                     21
disregard of a plaintiff’s rights.” Id. (quoting K-Mart Corp. v. Lovett, 525

S.E.2d 751, 755 (Ga. Ct. App. 1999), abrogated on other grounds by

Golden Peanut Co. v. Bass, 547 S.E.2d 637, 646 (Ga. Ct. App. 2001)). “To

qualify as sufficiently ‘extreme and outrageous’ the conduct at issue

‘must be so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable in a

civilized society.’ ” Standard v. Falstad, 779 S.E.2d 682, 686 (Ga. Ct. App.

2015) (quoting Kaiser v. Tara Ford, Inc., 546 S.E.2d 861, 868 (Ga. Ct.

App. 2001)).

     Plaintiff alleged in her original complaint that Defendant Siegel’s

intentional conduct, including false allegations of theft, were extreme

and outrageous and that it caused her to suffer severe emotional distress.

(Dkt. 1-1 ¶ 57.) Plaintiff, thus, properly pleaded the elements of her

claim. Cf. Walker v. Walker, 668 S.E.2d 330, 335 (Ga. Ct. App. 2008)

(finding plaintiff properly pleaded elements of claim where complaint

asserted defendants’ intentional conduct was extreme and outrageous

and caused plaintiff severe emotional distress).           Measuring the

sufficiency of the basis of Plaintiff’s claim at this early stage of the




                                    22
proceedings — as Defendants ask the Court to do — is premature. See

Love v. Morehouse Coll., Inc., 652 S.E.2d 624, 627 (Ga. Ct. App. 2007).

      It is, at the very least, possible that a Georgia state court would find

Plaintiff’s allegations sufficient to state a claim for intentional infliction

of emotional distress. See Stillwell, 663 F.3d at 1334–35. So this claim

also defeats Defendants’ assertion of fraudulent joinder.

      D.     New claims in Plaintiff’s amended complaint

      Plaintiff alleges two new claims in her amended complaint: a claim

of conspiracy against Defendant Siegel; and a claim of negligence against

both Defendants. (Dkt. 13 ¶¶ 66–72.) Defendant asks the Court to ignore

these new allegations as “after-the-fact efforts to defeat removal.” (Dkt.

16 at 24.)

      The Court agrees that it should not consider the new allegations.

Whether the Court has jurisdiction or Plaintiff has fraudulently joined

Defendant Siegel depends on the operative complaint at the time of

removal. See Legg, 428 F.3d at 1322 (citing Pacheco de Perez v. AT&T

Co., 139 F.3d 1368, 1380 (11th Cir. 1998)). But under 28 U.S.C. § 1447(e),

after a party removes a case to federal court and the other party seeks to

amend the complaint in a way that destroys jurisdiction, a court may



                                     23
deny the amendment and maintain jurisdiction, or grant the amendment

and remand the case to state court. A court cannot allow an amendment

that destroys federal jurisdiction and continue to exercise jurisdiction

over the case. See Ingram v. CSX, 146 F.3d 858, 862 (11th Cir. 1998).

      Because Plaintiff sufficiently pleaded her claims of malicious

prosecution and intentional infliction of emotional distress against

Defendant Siegel in her original complaint, the Court lacks subject

matter jurisdiction over this matter and will not address the parties’

arguments about Plaintiff’s newly asserted claims in her amended

complaint.

IV.   Conclusion

      The Court GRANTS Plaintiff’s Motion to Remand to State Court

(Dkt. 12) and REMANDS this action to the State Court of DeKalb

County, Georgia.

      SO ORDERED this 24th day of July, 2019.




                                  24
